DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the limitation “a robotic arm interfaced with an overhead warehousing apparatus”, as it is unclear whether the “overhead warehousing apparatus” is being positively recited as part of the claimed system, and how it affects the required structure.  For purposes of examination the limitation will be interpreted as “a robotic arm capable of interfacing with an overhead warehousing system”. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure in the Specification corresponding with the “warehousing apparatus” comprises a buffer region (160, [0043]) and robotic arms (190, [0048]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lanowitz (U.S. PGPub 2012/0146678) in view of Zimmerhackl (U.S. PGPub 2009/0035102) and Lill (U.S. PGPub 2016/0111309).
Regarding claim 1, Lanowitz teaches a system comprising a semiconductor die processing tool configured to process a semiconductor die singulated from a wafer (Fig. 8, [0057], [0030]), wherein the semiconductor die processing tool comprises an in-port and an out-port (Fig. 8, 116, 118) and first and second die vessels ([0057], die trays). Lanowitz does not explicitly teach wherein the system comprises a warehousing apparatus configured to interface with the semiconductor die processing tool comprising a buffer region and robotic arms. 
Zimmerhackl teaches a warehousing apparatus comprising a buffer region (Fig. 2c, 203/204, [0050]), wherein the warehousing apparatus is configured to interface with a semiconductor processing 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zimmerhackl and Lill with Lanowitz such that the system comprises a warehousing apparatus configured to interface with the semiconductor die processing tool comprising a buffer region and robotic arms for the purpose of providing an overhead carrier buffer system for a processing tool (Zimmerhackl, [0024]-[0025]) and transferring the semiconductor die trays from a wafer carrier to the processing tool (Lill, [0025]; Lanowitz, [0030]).
Regarding claim 2, the combination of Lanowitz, Lill, and Zimmerhackl teaches wherein the in-port comprises a loaded die vessel in-port and an empty die vessel in-port (Lanowitz, Fig. 8). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Lanowitz, Lill, and Zimmerhackl teaches wherein the out-port comprises a pass out-port, a fail out-port, and a re-process out-port (Lanowitz, Fig. 8, [0066]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 1. 
Regarding claims 4-6 and 8, the combination of Lanowitz, Lill, and Zimmerhackl teaches the structural requirements of the claim. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, regarding the limitation “that moves the second die vessel container…”, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art 
Regarding claim 8, Lanowitz teaches a system comprising a semiconductor die processing tool configured to process a semiconductor die singulated from a wafer (Fig. 8, [0057], [0030]), wherein the semiconductor die processing tool comprises an in-port and an out-port (Fig. 8, 116, 118) and first and second die vessels ([0057], die trays). Lanowitz does not explicitly teach wherein the system comprises a warehousing apparatus configured to interface with the semiconductor die processing tool comprising a buffer region and robotic arms. 
Zimmerhackl teaches a warehousing apparatus comprising a buffer region (Fig. 2c, 203/204, [0050]), wherein the warehousing apparatus is configured to interface with a semiconductor processing tool in/out port (Fig. 2c, [0050], 260, 261).  Lill teaches wherein a system comprises a semiconductor processing tool (Fig. 5, 160, [0019]) and an apparatus comprising robotic arms which interfaces with the semiconductor processing tool (Fig. 3A, 180a, 181a, [0024]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zimmerhackl and Lill with Lanowitz such that the system comprises a warehousing apparatus configured to interface with the semiconductor die processing tool comprising a buffer region and robotic arms for the purpose of providing an overhead carrier buffer system for a processing tool (Zimmerhackl, [0024]-[0025]) and transferring the semiconductor die trays from a wafer carrier to the processing tool (Lill, [0025]; Lanowitz, [0030]).
Regarding claim 9, regarding the limitation “that moves the second die vessel container…”, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 10, the combination of Lanowitz, Lill, and Zimmerhackl teaches wherein the buffer region is on top of the semiconductor die processing tool ([0050]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 8.
Regarding claim 11, the combination of Lanowitz, Lill, and Zimmerhackl teaches wherein the buffer region is on top of the semiconductor die processing tool (Zimmerhackl, [0050]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 8.
Regarding claim 12, the combination of Lanowitz, Lill, and Zimmerhackl teaches wherein the warehousing apparatus comprises a robotic arm capable of interfacing with an overhead warehousing system (Lill, [0032]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 8.
Regarding claim 13, the combination of Lanowitz, Lill, and Zimmerhackl teaches wherein the warehousing apparatus comprises a robotic arm capable of interfacing with an overhead warehousing system (Lill, [0014], [0025], Fig. 3A). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 8.
Regarding claims 14-15, the combination of Lanowitz, Lill, and Zimmerhackl teaches the structural requirements of the claim. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lanowitz, Lill, and Zimmerhackl for the reasons set forth in the rejection of claim 8.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanowitz (U.S. PGPub 2012/0146678) in view of Zimmerhackl (U.S. PGPub 2009/0035102), Lill (U.S. PGPub 2016/0111309), and Johnson (U.S. PGPub 2015/0187622).
Regarding claim 16, Lanowitz a semiconductor die processing tool configured to process a semiconductor die singulated from a wafer (Fig. 8, [0057], [0030]), moving a first die vessel that contains a semiconductor die singulated from a wafer to an in-port (Fig. 8, [0057]-[0058], 116), moving the first die vessel from the in-port to a buffer region (Fig. 8, 120, [0057], [0068]); and moving a second die vessel from the buffer region to an out-port (Fig. 12B, [0069], 5032). 
Lanowitz does not explicitly teach moving the die vessel to the in-port from a die vessel container.
Johnson teaches an apparatus configured to interface with a semiconductor die processing tool configured to process a semiconductor die singulated from a wafer ([0027], Fig. 4); which is configured to move a first die vessel to a load port from a first die vessel container for processing ([0026], [0032], [0025], Fig. 3).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Johnson with Lanowitz such that the method comprises moving the die vessel to the in-port from a die vessel container for the purpose of providing a container for the die trays which allows transfer to the load ports (Johnson, [0026]).
Lanowitz does not explicitly teach a warehousing apparatus configured to interface with the semiconductor die processing tool comprising a buffer region and robotic arms. 

Zimmerhackl teaches a warehousing apparatus comprising a buffer region (Fig. 2c, 203/204, [0050]), wherein the warehousing apparatus is configured to interface with a semiconductor processing tool in/out port (Fig. 2c, [0050], 260, 261).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zimmerhackl and Lill with Lanowitz and Johnson such that the system comprises a warehousing apparatus configured to interface with the semiconductor die processing tool comprising a buffer region and robotic arms for the purpose of providing an overhead carrier buffer system for a processing tool (Zimmerhackl, [0024]-[0025]) and transferring the semiconductor die trays from a wafer carrier to the processing tool (Lill, [0025]; Lanowitz, [0030]).
Regarding claim 17, the combination of Lanowitz, Johnson, Zimmerhackl, and Lill teaches moving the first die vessel from the in-port to a die vessel buffer, wherein the buffer region contains the die vessel buffer (Lanowitz, [0038], [0068], [0069]) and a die vessel container buffer (Zimmerhackl, [0058]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lanowitz, Johnson, Zimmerhackl, and Lill for the reasons set forth in the rejection of claim 16.
Regarding claim 18, the combination of Lanowitz, Johnson, Zimmerhackl, and Lill teaches moving the first die vessel container to the die vessel container buffer (Zimmerhackl, [0058]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lanowitz, Johnson, Zimmerhackl, and Lill for the reasons set forth in the rejection of claim 16.
Regarding claim 19, the combination of Lanowitz, Johnson, Zimmerhackl, and Lill teaches wherein the first die vessel container comprises multiple die vessels (Johnson, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lanowitz, Johnson, Zimmerhackl, and Lill for the reasons set forth in the rejection of claim 16.
Regarding claim 20, the combination of Lanowitz, Johnson, Zimmerhackl, and Lill teaches moving the second die vessel from the buffer region to the out-port in response to an indication of process of completion from the semiconductor die processing tool (Lanowitz, [0069]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lanowitz, Johnson, Zimmerhackl, and Lill for the reasons set forth in the rejection of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALIA SABUR/Primary Examiner, Art Unit 2812